id office uilc cca_2013050609123627 ----------------- number release date from --------------------- sent monday may am to --------------------- cc ------------------------ subject capco question - draft of our response below please find our response to your inquiry does a capco need to recognize income when it applies tax_credit offsets as payments of interest and principal on notes issued to its investors tax_credit offsets is the term taxpayers use for insurance premium tax_credits used to pay back their investors inlieu of cash yes the taxpayer must recognize income from the use of tax_credit offsets as payments of interest and principal on notes issued to its investors sec_61 generally provides that gross_income means all income from whatever source derived the term income is broadly defined as instances of undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 the payment of the expenses of a taxpayer by another is includible in the taxpayer’s gross_income 279_us_716 payment of employee’s income taxes by the employer made in consideration of employee’s services constituted additional taxable_income of employee moreover the payments are includible in the taxpayer’s gross_income regardless of whether they are made directly to the taxpayer or to a third party on the taxpayer’s behalf see old colony pincite which held it immaterial that the taxes were paid over directly to the government the discharge by a third person of an obligation of the taxpayer is equivalent to receipt by the taxpayer vasquez v commissioner tcmemo_1997_78 repayment of student loans by employer includable in student’s gross_income when should the capco recognize income from the application of tax_credit offsets the capco must annually recognize income in the amount of loan payments made or deemed paid through the use of the tax_credit offsets a k a premium tax_credits during that taxable_year in responding to your question we assume that the capco is an accrual basis taxpayer sec_451 provides the general_rule that the amount of any gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless such amount is to be properly accounted for in a different period sec_1 a of the income_tax regulations provides that gains profits and income are to be included in gross_income for the taxable_year in which they are actually or constructively received by the taxpayer unless includible for a different year in accordance with the taxpayer’s method_of_accounting under an accrual_method of accounting_income is includible in gross_income when all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy the all_events_test sec_1_446-1 all the events that fix the right to receive income occur when the required performance takes place payment is due or payment is received whichever happens earliest see 372_us_128 revrul_84_31 1984_1_cb_127 revrul_80_308 1980_2_cb_162 under these facts payment has been received
